Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  04/15/2021 has been entered.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,6-8 and 10-12 are rejected under 35 U.S.C. 102 (a)(2) as being  anticipated by  Hattori et al (Pat# 6,680,536).
As to claim 1, Hattori et al disclose a resistivity probe  as shown in figure 2A-2B comprising: a substrate (1) defining a top surface; a plurality of probes (3) extending from the substrate, wherein a curved portion of each of the probes curves from the substrate to a tip of the probe such that the curved portion is non- parallel to the top surface of the substrate; and a metal layer (7) disposed on the probes (2)layer opposite the substrate, wherein the curved portion of each of the probes extends away from the substrate beyond an edge of the metal layer such that a first surface and an opposite second surface of the curved portion of each of the probes are exposed.

    PNG
    media_image1.png
    1142
    952
    media_image1.png
    Greyscale

 



As to claim 6, in the device of Hattori et al, the probes (2) are fabricated of a metal or metal alloy (see column 4, lines 26-33).
As to claim 7, in the device of Hattori et al ,the substrate (1) is fabricated of silicon (see column 4. Line 2).
As to claim 8, in the device of Hattori et al , it appears that  the tip of one of the probes (2) is curved 90 degrees from the top surface of the substrate.
As to claim 10, Hattori et al disclose  the plurality of the probes (2) as shown in figure 2D includes more than four of the probes (2).
As to claim 11, in the device of Hattori et al , a straight portion of each of the probes is disposed between the substrate (1) and the metal layer (7), the straight portion being under stress from the substrate and the metal layer.
As to claim 12, in the device of Hattori et al,  each of the probes is not under stress from the substrate and the metal layer beyond the edge of the metal layer, thereby defining the curved portion (3).
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Hattori et al (Pat# 6,680,536).

As to claims 4-5, Hattori et al disclose a resistivity probe  as mentioned in claim 1. Hattori et al do not mention about the spacing between the probes is less than 1 micron and the probes each have a width of less than 1 micron. 
 Hattori et al suggest that The width and pitch of juxtaposed leads and the length of a resilient contact piece can be selected properly in accordance with the electrode layout of a component such as an integrated circuit to be inspected (see column 8 ,lines 37-43). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the spacing between the probe  and the probe width is less than 1 mircon for the purpose of contacting electrode layout of the device under test with a space less than 1 mircon. Furthermore, the of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  (see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984),
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Eldrige et al (pat# 7,189,077) disclose Lithographic type microelectronic spring structures with improved contours .
	Chow et al (pat# 8,330,485) disclose Curved spring structure with downturned tip.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867